United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
K.W., Appellant
and
U.S. POSTAL SERVICE, PROCESSING &
DISTRUBUTION CENTER, Brooklyn, NY,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 17-0205
Issued: June 12, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
COLLEEN DUFFY KIKO, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On November 8, 2016 appellant, through counsel, filed a timely appeal from an
August 12, 2016 merit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for
legal or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R.
§ 501.9(e). No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An
attorney or representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject
to fine or imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether appellant sustained an injury causally related to a July 8, 2014
employment incident.
FACTUAL HISTORY
On August 4, 2014 appellant, then a 49-year-old mail processing clerk, filed a traumatic
injury claim (Form CA-1) alleging that on July 8, 2014 she experienced pain in her middle and
lower back, neck, and right shoulder radiating into her right arm and leg while casing mail. She
stopped work on July 8, 2014 and did not return.
Appellant received treatment at the emergency room on July 8, 2014 from a physician
assistant for upper back and right shoulder strain.
In a report dated July 10, 2014, Dr. Maxim Tyorkin, a Board-certified orthopedic
surgeon, discussed appellant’s complaints of radiating neck and back pain which began at work
on July 8, 2014. He noted a history of previous back and bilateral shoulder injuries with surgery
on the left shoulder in 2005 and the right shoulder in 2010. Dr. Tyorkin diagnosed cervical and
lumbar radiculopathy and found that appellant was totally disabled. He further advised that the
referenced “accident” was the “competent producing cause of [the] injuries sustained….”
Dr. Tyorkin also completed an authorization for examination and/or treatment (Form CA-16) on
July 10, 2014. He diagnosed cervical and lumbar radiculopathy, checked a box marked “yes”
that the condition was caused or aggravated by the employment activity, and described the
condition as sharp pain in the back, neck, and shoulders radiating into the hand.
By letter dated July 9, 2014, the employing establishment controverted the claim, noting
that appellant performed light duty. Appellant returned to work on June 10, 2014 after being out
of work 10 years due to an employment injury. The employing establishment noted that the
volume of mail was light and advised that she spent time away from her work duties.
In reports dated July and August 2014, a chiropractor indicated that he treated appellant
for back pain.
By letter dated August 21, 2014, OWCP requested additional factual and medical
information from appellant, including a detailed report from an attending physician addressing
the causal relationship between any diagnosed condition and the employment incident. It further
advised her of the limitations of chiropractic reports under FECA.
Appellant submitted additional medical evidence. In a report dated July 31, 2014,
Dr. Tyorkin evaluated her for “injuries sustained in a work-related accident on July 8, 2014 when
[appellant] injured her neck and back while working for the [employing establishment] as a mail
processing clerk and felt pain while sorting mail.” He diagnosed cervical and lumbar
radiculopathy, opined that appellant was totally disabled, and found that the identified incident
was the cause of her injuries and need for treatment.
Dr. Albert J. Ciancimino, a gastroenterologist, in progress reports dated July and
August 2014, diagnosed derangement of the shoulder joint, pain in the upper arm joint, and neck
2

sprain. He indicated the date of injury as July 8, 2014 and checked a box marked “yes” that the
described incident caused the injury. Dr. Ciancimino opined that appellant was totally disabled.
In an initial report dated August 5, 2014, Dr. Jess Collins, a Board-certified neurologist,
obtained a history of appellant receiving treatment in the emergency room on July 8, 2014 after
experiencing pain sorting mail. He discussed her complaints of neck and low back pain radiating
into the right leg since the incident. Dr. Collins diagnosed cervical and lumbar radiculitis and
noted that a lumbar spine x-ray revealed a rotary scoliotic deformity. He found that appellant
was totally disabled and related that, “[w]ithin a reasonable degree of medical certainty, the
accident of July 8, 2014 [was] the substantial cause of [appellant’s] condition.”
A magnetic resonance imaging (MRI) scan study of the cervical spine, obtained on
August 12, 2014, revealed a disc herniation at C5-6 with moderate impingement on the anterior
thecal sac and a disc bulge at C2-3 moderately impacting the anterior thecal sac.
Appellant, in a September 15, 2014 statement, related that she had resumed work on
June 10, 2014 after being off work on compensation for 10 years. She worked continually from
July 8, 2014 until she stopped to take pain medication. Appellant noted that, after she resumed
work, she informed management that she had pain from prior injuries, but she did not previously
have any pain in her middle back and neck until July 8, 2014.
By decision dated September 23, 2014, OWCP denied appellant’s claim as the medical
evidence was insufficient to establish an injury causally related to the accepted July 8, 2014
employment incident. It found that the medical evidence failed to contain a reasoned medical
opinion attributing a diagnosed condition to the work incident.
In a September 9, 2014 progress report, received by OWCP on October 20, 2014,
Dr. Collins diagnosed cervical radiculitis due to a disc herniation at C5-6 and disc bulge at C2-3
by MRI scan study and lumbar radiculitis.3 He advised that the July 8, 2014 accident was the
“substantial cause of [appellant’s] condition.”
In a September 18, 2014 attending physician’s report (Form CA-20), Dr. Douglas
Schottenstein, a Board-certified neurologist, diagnosed cervical and lumbar radiculitis and
checked a box marked “yes” that the condition was caused or aggravated by the described
history of appellant experiencing back and neck radiculopathy after an “injury while working.”
Dr. Robert W. Sandell, a chiropractor, provided September 24 and 30, 2014 form reports,
diagnosing neck, thoracic, and lumbar sprain/strains, indicating that the history of injury was a
competent cause of the condition, and finding appellant totally disabled.
On October 8, 2014 counsel requested a telephone hearing before an OWCP hearing
representative. She submitted September and October 2014 chiropractic notes confirming
appellant’s treatment.

3

Dr. Collins submitted a similar progress report dated October 21, 2014.

3

In an August 27, 2014 initial evaluation, received by OWCP on January 12, 2015,
Dr. Ciancimino evaluated appellant for a July 8, 2014 work injury that occurred when she
sustained neck and back pain radiating into the extremities while casing mail. He diagnosed
cervical and lumbosacral derangement with radiculopathy and provided treatment options.
Dr. Ciancimino opined that appellant was totally disabled and that the “above-referenced
accident is the substantial cause of [appellant’s] condition and the need for further treatment.”4
Dr. Collins, in a report dated December 16, 2014, advised that he had provided pain
management treatment for appellant beginning August 5, 2014 for a July 8, 2014 injury. He
noted that on July 8, 2014 she experienced pain sorting mail and had continued symptoms of
neck pain radiating to the upper extremities and back pain radiating to the lower extremities.
Dr. Collins reviewed the results of MRI scan studies, finding a cervical disc herniation at C5-6
and disc bulge at C2-3 and the lumbar MRI scan study showing disc bulging at L4-5 and L5-S1
impressing the anterior thecal sac at these levels. He related:
“This pain from the condition has been ongoing since the accident, and has
persisted every day without remission. The neck and low back injury likely
resulted from the incident in which [appellant] was working as a mail processing
clerk. Within a reasonable degree of medical certainty, the accident of July 8,
2014 is the substantial cause of [her] condition.”
Dr. Michael Neely, an osteopath and Board-certified physiatrist, evaluated appellant on
January 13, February 24, and April 7, 2015 for neck pain and low back pain radiating to the
extremities.5 He diagnosed cervical radiculitis due to a disc herniation at C5-6 and disc bulge at
C2-3 and lumbar radiculitis due to a disc bulge. Dr. Neely attributed the diagnosed conditions to
the July 8, 2014 injury and found that appellant was totally disabled.
At the hearing, held on May 6, 2015, OWCP’s hearing representative noted that appellant
had a history of a prior work injury to her neck, left shoulder, and lumbosacral spine under
OWCP File No. xxxxxx590 and right shoulder sprain and impingement under File
No. xxxxxx255. Appellant related that after being off work for 10 years due to her shoulder
injury she returned to work casing mail at a reduced schedule. She used a chair because she
continued to have symptoms from her back sprain.
In progress reports dated May 19 and June 30, 2015, Dr. Neely diagnosed cervical
radiculitis due to a disc herniation, and bulge and lumbar radiculitis due to a disc bulge. He
found that appellant was totally disabled and attributed the diagnosed conditions to the July 8,
2014 incident.
By decision dated July 1, 2015, OWCP’s hearing representative affirmed the
September 23, 2014 decision.

4

Dr. Ciancimino provided similar findings in an October 8, 2014 progress report.

5

On February 16, 2015 Dr. Schottenstein noted that appellant experienced pain on July 8, 2014 sorting mail and
explained the benefits she received from medication and treatment.

4

Dr. Schottenstein, in progress reports dated September 2015 through April 2016,
provided examination findings and diagnosed cervical and lumbar radiculitis.6 He determined
that appellant was totally disabled and that the July 8, 2014 accident caused her condition.
In a report dated May 9, 2016, Dr. Schottenstein advised that he was providing pain
management to appellant for lumbar and cervical radiculitis. He related, “[Appellant] was
involved in an accident on July 8, 2014 when she was working as a mail processing clerk and
repetitively utilizing a pulling motion to lift trays and sort mail, when she felt a sharp pain in her
neck.” Dr. Schottenstein described his treatment and the objective studies. He opined, “Within a
certain degree of medical certainty, [appellant’s] exacerbated neck and low back pain are directly
related to the injury sustained while repetitively lifting and sorting mail as a mail processing
clerk. [She] has suffered persisting neck and low back pain every day without remission since
the date of accident.” Dr. Schottenstein concluded that appellant injured her back and neck
lifting trays and mail sorting and thus her pain was “directly related to the initial injury….”
On May 16, 2016 appellant, through counsel, requested reconsideration.
Dr. Schottenstein provided a progress report, dated May 31, 2016, describing his
treatment of appellant, diagnosing cervical and lumbar radiculitis, and finding that the July 8,
2014 incident was the cause of her condition.
In a decision dated August 12, 2016, OWCP denied modification of the July 1, 2015
decision.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an “employee of
the United States” within the meaning of FECA, that the claim was filed within the applicable
time limitation, that an injury was sustained while in the performance of duty as alleged, and that
any disability and/or specific condition for which compensation is claimed are causally related to
the employment injury.7 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated on a traumatic injury or an occupational disease.8
To determine whether an employee sustained a traumatic injury in the performance of
duty, OWCP must determine whether “fact of injury” is established. First, an employee has the
burden of demonstrating the occurrence of an injury at the time, place, and in the manner
alleged, by a preponderance of the reliable, probative, and substantial evidence.9 Second, the
6

Electrodiagnostic testing performed on January 13, 2016 showed positive findings at the right and left S1 sural
nerve and bilateral L5 peroneal nerve. Testing performed June 8, 2016 revealed positive findings at the left C2
occipital nerve and right C7 radial medial branch nerve.
7

Alvin V. Gadd, 57 ECAB 172 (2005); Anthony P. Silva, 55 ECAB 179 (2003).

8

See Elizabeth H. Kramm (Leonard O. Kramm), 57 ECAB 117 (2005); Ellen L. Noble, 55 ECAB 530 (2004).

9

David Apgar, 57 ECAB 137 (2005); Delphyne L. Glover, 51 ECAB 146 (1999).

5

employee must submit sufficient evidence, generally only in the form of medical evidence, to
establish a causal relationship between the employment incident and the alleged disability and/or
condition for which compensation is claimed.10 An employee may establish that the employment
incident occurred as alleged, but fail to show that her disability and/or condition relates to the
employment incident.11
ANALYSIS
Appellant alleged that she sustained an injury to her middle and lower back, neck, and
right shoulder causing pain down her right arm and leg on July 8, 2014 after casing mail. There
is no dispute that on July 8, 2014 she was casing mail at the time, place, and in the manner
alleged. The issue, consequently, is whether the medical evidence establishes that appellant
sustained an injury as a result of this employment incident.
The Board finds that appellant has not established that the July 8, 2014 employment
incident resulted in an injury. The determination of whether an employment incident caused an
injury is generally established by medical evidence.12
On May 9, 2016 Dr. Schottenstein noted that on July 8, 2014 appellant felt a sharp neck
pain after using repetitive movements lifting trays and sorting mail. He diagnosed lumbar and
cervical radiculitis and attributed her symptoms to her repetitive injury lifting and sorting mail
and noted that she had experienced pain daily since the accident. In September 2015 through
May 2016 progress reports, Dr. Schottenstein diagnosed lumbar and cervical radiculitis and
indicated that the July 8, 2014 incident caused appellant’s condition. While he related that
appellant had pain after repetitively sorting mail, he did not explain the mechanism by which the
repetitive work duties caused a disc injury such that she sustained radiculitis. Medical evidence
that states a conclusion, but does not offer any rationalized medical explanation regarding the
cause of an employee’s condition is of limited probative value on the issue of causal
relationship.13 Dr. Schottenstein, in a form report dated September 18, 2014, noted diagnoses
and checked a box marked “yes” that the condition was caused or aggravated by employment.
However, a report that addresses causal relationship with a checkmark, without medical rationale
explaining how the work condition caused the alleged injury, is of diminished probative value
and insufficient to establish causal relationship.14
On August 5, 2014 Dr. Collins reviewed appellant’s history of receiving treatment at the
emergency room on July 8, 2014 after experiencing pain sorting mail. He diagnosed lumbar and
cervical radiculitis and found that the July 8, 2014 employment incident caused her condition.
Dr. Collins provided similar findings in a report dated September 9, 2014. On December 16,
10

Gary J. Watling, 52 ECAB 278 (2001); Shirley A. Temple, 48 ECAB 404, 407 (1997).

11

Id.

12

Lois E. Culver (Clair L. Culver), 53 ECAB 412 (2002).

13

See J.F., Docket No. 09-1061 (issued November 17, 2009); A.D., 58 ECAB 149 (2006).

14

See D.B., Docket No. 16-0798 (issued December 2, 2016).

6

2014 he noted that appellant had neck and back pain radiating into the extremities on July 8,
2014 after sorting mail at work. Dr. Collins offered diagnoses, noted that her pain had persisted
since the work incident, and attributed her condition to the July 8, 2014 employment incident.
He did not, however, support his causal relationship finding with medical rationale. Dr. Collins
did not explain why appellant’s actions of sorting mail on July 8, 2014 resulted in disc bulges
and herniations other than to note that she had experienced pain since that time. A physician
must provide a narrative description of the identified employment incident and a reasoned
opinion on whether the employment incident described had caused or contributed to appellant’s
diagnosed medical condition.15 The Board has held that the mere fact that a disease or condition
manifests itself during a period of employment does not raise an inference of causal relationship
between the condition and the employment.16
On July 10, 2014 Dr. Tyorkin noted that appellant experienced radiating neck and back
pain at work on July 8, 2014. He diagnosed cervical and lumbar radiculopathy and found that
she was disabled from work. Dr. Tyorkin attributed the diagnoses to the described work injury.
He provided a similar report dated July 31, 2014. Dr. Tyorkin, however, did not provide any
rationale for his causation finding. Medical evidence that states a conclusion, but does not offer
any rationalized medical explanation regarding the cause of an employee’s condition is of
limited probative value on the issue of causal relationship.17 In a July 10, 2014 Form CA-16,
Dr. Tyorkin noted diagnoses and checked a box marked “yes” that the condition was caused or
aggravated by work activity.18 The Board has held, however, that when a physician’s opinion on
causal relationship consists only of checking “yes” to a form question, without explanation or
rationale, that opinion has little probative value and is insufficient to establish a claim.19 Thus,
these reports are insufficient to establish the claim.
On August 27, 2014 Dr. Ciancimino obtained a history of a work injury on July 8, 2014
to her neck and back casing mail. He diagnosed derangement of the lumbar and cervical spine
with radiculopathy and found that the described accident was the cause of her condition.
Dr. Ciancimino also provided form reports in July and August 2014, which noted diagnoses and
indicated by a checkmark on the form that the incident described caused the injury. He,
however, did not explain how or why appellant’s back and neck conditions resulted from the
accepted employment incident, and thus his opinion is insufficient to meet her burden of proof.20
15

John W. Montoya, 54 ECAB 306 (2003).

16

D.E., 58 ECAB 448 (2007); Roy L. Humphrey, 57 ECAB 238 (2005).

17

See J.F., Docket No. 09-1061 (issued November 17, 2009); A.D., 58 ECAB 149 (2006).

18

The Board notes that where an employing establishment properly executes a Form CA-16 which authorizes
medical treatment as a result of an employee’s claim for an employment-related injury, the Form CA-16 creates a
contractual obligation, which does not involve the employee directly, to pay for the cost of the examination or
treatment regardless of the action taken on the claim. See Tracy P. Spillane, 54 ECAB 608 (2003). The period for
which treatment is authorized by a Form CA-16 is limited to 60 days from the date of issuance, unless terminated
earlier by OWCP. See 20 C.F.R. § 10.300(c).
19

See supra note 14; Deborah L. Beatty, 54 ECAB 3234 (2003).

20

See H.F., Docket No. 16-1603 (issued December 14, 2016); A.D., 58 ECAB 149 (2006).

7

As noted, a checkmark in response to a question on causation is of diminished probative value
without an explanation for the conclusions reached.
Dr. Neely, in reports dated January through April 2015, diagnosed a cervical disc
herniation and cervical and lumbar disc bulges, which he determined were causally related to the
July 8, 2014 employment incident. He, however, did not provide a well-rationalized medical
opinion, based on a complete and accurate medical history, explaining the mechanism by which
the diagnosed conditions resulted from the accepted employment incident when casing mail.21
Consequently, Dr. Neely’s reports are of diminished probative value.
The record also contains records of chiropractic treatment. In reports dated September 24
and 30, 2014, Dr. Sandell, a chiropractor, diagnosed neck, thoracic, and lumbar strains. Section
8101(2) of FECA provides that the term “physician” includes chiropractors only to the extent
that their reimbursable services are limited to treatment consisting of manual manipulation of the
spine to correct a subluxation as demonstrated by x-ray to exist.22 A chiropractor cannot be
considered a physician under FECA unless it is established that there is a subluxation as shown
by x-ray evidence.23 Neither Dr. Sandell nor the other chiropractors who treated appellant
diagnosed a subluxation by x-ray and thus they are not considered “physicians” under FECA and
their reports are of no probative value.24
Appellant also received treatment on July 8, 2014 by a physician assistant. A physician
assistant, however, is not considered a “physician” as defined by FECA and thus the report has
no probative medical value.25
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128 and
20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not established that she sustained an injury causally
related to a July 8, 2014 employment incident.

21

See R.B., Docket No. 16-0885 (issued November 25, 2016).

22

5 U.S.C. § 8101(2); see also I.C., Docket No. 14-1927 (issued February 13, 2015).

23

20 C.F.R. § 10.5(bb); see Mary A. Ceglia, 55 ECAB 626 (2004).

24

Isabelle Mitchell, 55 ECAB 623 (2004).

25

See 5 U.S.C. § 8101(2); Allen C. Hundley, 53 ECAB 551 (2002).

8

ORDER
IT IS HEREBY ORDERED THAT the August 12, 2016 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: June 12, 2017
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

9

